Mr. Justice Wilkin delivered the opinion of the court: This is an appeal from the judgment of the Appellate Court affirming an order of the circuit court dismissing an appeal to that court from the county court. The order of the county court allowing the appeal to the circuit court required the appellants to present their bond within twenty days, conditioned, according to law, in the sum of $200, with sureties to be approved by the court. When the record reached the circuit court it showed that the order allowing the appeal had not been complied with, there being nothing to show that the county court had approved the bond, therefore, on the motion of appellee, upon the face of the record the circuit court could do no less than dismiss the appeal. A cross-motion was made for leave to file a sufficient bond, but it was properly disallowed, for the reason that, so far as shown by this record, there was nothing to indicate an attempt in the county court to comply with its order. The defect is not merely an informality in a bond, but a failure to perfect the appeal by a compliance with the order of court allowing it. Suppose the circuit court had granted leave to file a sufficient bon°d and one had been filed which that court could approve, still, the order allowing the appeal would not have,been complied with because it required the sureties to be approved by the county court. If attempt was made to file a bond in fact approved by the county court, within twenty days, that bond should have appeared in the record in some way, so that the court could see that it had complied with the order of the county court granting the appeal. If the attempt was to show that a good and sufficient bond was presented to the county court within the time required, with good and sufficient sureties, and that court failed to approve it for any reason not the fault of appellants, then clearly those facts could only be shown by a bill of exceptions. Our conclusion is that there is no view of this case in which the order of the circuit court dismissing the appeal can be said to be erroneous. Order affirmed.